          Case 4:20-cv-04600-JSW Document 24 Filed 08/13/20 Page 1 of 2



1    Carol Lynn Thompson (SBN 148079)
     cthompson@sidley.com
2    Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
3    Matthew P. Henry (SBN 308878)
     mhenry@sidley.com
4    Chelsea Davis (SBN 330968)
     chelsea.davis@sidley.com
5    SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
6    San Francisco, CA 94104
     Telephone: (415) 772-1200
7    Facsimile: (415) 772-7400

8    Mark B. Blocker (Pro Hac Vice Pending)
     mblocker@sidley.com
9    SIDLEY AUSTIN LLP
     One South Dearborn
10   Chicago, IL 60603
     Telephone: (312) 853-7000
11   Facsimile: (312) 853-7436

12   Attorneys for Defendant
     Team Health Holdings, Inc.
13

14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                             OAKLAND

17   SIA FRASER, individually and on behalf of all   Civil Action No. 20-cv-04600-JSW
     others similarly situated,
18                                                   CLASS ACTION
                                        Plaintiff,
19                                                   DEFENDANT TEAM HEALTH
            v.                                       HOLDINGS, INC.’S CORPORATE
20                                                   DISCLOSURE STATEMENT PURSUANT
     TEAM HEALTH HOLDINGS, INC.,                     TO FED. R. CIV. P. 7.1 AND
21                                                   CERTIFICATION OF INTERESTED
                                        Defendant.   ENTITIES OR PARTIES PURSUANT TO
22                                                   L.R. 3-15
23                                                   Assigned to Hon. Jeffrey S. White
24                                                   JURY TRIAL DEMANDED
25

26

27

28

     CORPORATE DISCLOSURE STATEMENT & CERTIFICATION OF INTERESTED PARTIES,
                            CASE NO. 20-cv-04600-JSW
           Case 4:20-cv-04600-JSW Document 24 Filed 08/13/20 Page 2 of 2



1           Defendant Team Health Holdings, Inc., by and through their undersigned counsel, state the

2    following:

3           1.      Pursuant to Federal Rules of Civil Procedure 7.1, Defendant Team Health Holdings,

4    Inc. is a wholly-owned subsidiary of Tennessee Parent, Inc. Tennessee Parent, Inc. is not a publicly

5    traded corporation, and no other publicly held corporation holds more than 10% of Team Health

6    Holdings, Inc.’s stock or shares.

7           2.      Pursuant to Civil L.R. 3-15, the undersigned certifies that the persons, associations of

8    persons, firms, partnerships, corporations (including parent corporations) or other entities (i) that

9    have a financial interest in the subject matter in controversy or in a party to the proceeding, or (ii)

10   that have a non-financial interest in that subject matter or in a party that could be substantially

11   affected by the outcome of this proceeding are: Tennessee Parent, Inc., Team Health Holdings,

12   Inc.’s parent company.
                                                    Respectfully submitted,
13
      Dated: August 13, 2020                         /s/ Carol Lynn Thompson
14

15                                                   Carol Lynn Thompson (SBN 148079)
                                                     cthompson@sidley.com
16                                                   Jaime A. Bartlett (SBN 251825)
                                                     jbartlett@sidley.com
17                                                   Matthew P. Henry (SBN 308878)
                                                     mhenry@sidley.com
18
                                                     Chelsea Davis (SBN 330968)
19                                                   chelsea.davis@sidley.com
                                                     SIDLEY AUSTIN LLP
20                                                   555 California Street, Suite 2000
                                                     San Francisco, CA 94104
21                                                   Telephone: (415) 772-1200
                                                     Facsimile: (415) 772-7400
22

23                                                   Mark B. Blocker (Pro Hac Vice Pending)
                                                     mblocker@sidley.com
24                                                   SIDLEY AUSTIN LLP
                                                     One South Dearborn
25                                                   Chicago, IL 60603
                                                     Telephone: (312) 853-7000
26
                                                     Facsimile: (312) 853-7436
27
                                   Attorneys for Defendant
28                                 Team Health Holdings, Inc.
                                       1
     CORPORATE DISCLOSURE STATEMENT & CERTIFICATION OF INTERESTED PARTIES,
                            CASE NO. 20-cv-04600-JSW
